 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11   JORGE MARTINEZ,                        )   Case No. 5:21-cv-00915-VAP-JDE
                                            )
12                                          )
                         Petitioner,        )   ORDER TO SHOW CAUSE WHY
13                                          )
                    v.                      )   THE PETITION SHOULD NOT BE
14                                          )   DISMISSED
     UNKNOWN,                               )
                                            )
15                       Respondent.        )
                                            )
16                                          )
                                            )
17
18         On May 26, 2021, the Court received a document from Petitioner Jorge
19   Martinez (“Petitioner”) that appears to be an incomplete Petition for Writ of
20   Habeas Corpus by a Person in Federal Custody under 28 U.S.C. § 2241,
21   wherein Petitioner purports to be challenging sentences imposed on September
22   15, 2019 and November 18, 2019 in Case No. “10-0028M.” Dkt. 1 (“Petition”
23   or “Pet.”).1
24         A habeas petition brought under 28 U.S.C. § 2241 is subject to the same
25   screening requirements that apply to habeas petitions brought under 28 U.S.C.
26
     1
27     Although Petitioner indicates he is not represented by counsel, the attorney
     signature line on the form habeas petition was signed by Randy Valdez. Pet. at 5.
28
 1   § 2254. See Rules Governing Section 2254 Cases in the United States District
 2   Courts (“Habeas Rules”), Rule 1(b) (providing that district courts may apply
 3   the Habeas Rules to habeas petitions that are not brought under 28 U.S.C.
 4   § 2254). Accordingly, a district court “must promptly examine” the petition
 5   and, “[i]f it plainly appears from the petition . . . that the petitioner is not
 6   entitled to relief,” the “judge must dismiss the petition.” Habeas Rule 4; Mayle
 7   v. Felix, 545 U.S. 644, 656 (2005). The Court has reviewed the Petition under
 8   Rule 4 of the Habeas Rules and finds it is subject to dismissal for the reasons
 9   explained below.
10         First, the Petition does not clearly set forth the grounds upon which
11   Petitioner seeks relief. Habeas Rules 2(c) and 4 require a statement of all
12   grounds for relief and the facts supporting each ground; further, the petition
13   should state facts that point to a real possibility of constitutional error and
14   show the relationship of the facts to the claim. Habeas Rule 4, Advisory
15   Committee Notes, 1976 Adoption; Mayle, 545 U.S. at 655; O’Bremski v.
16   Maass, 915 F.2d 418, 420 (9th Cir. 1990) (as amended) (quoting Blackledge v.
17   Allison, 431 U.S. 63, 75 n.7 (1977)). Allegations in a petition that are vague,
18   conclusory, palpably incredible, or unsupported by a statement of specific
19   facts, are insufficient to warrant relief, and are subject to summary dismissal.
20   See Jones v. Gomez, 66 F.3d 199, 204-05 (9th Cir. 1995); James v. Borg, 24
21   F.3d 20, 26 (9th Cir. 1994).
22         Here, the Petition facially references four grounds for relief, which states:
23   (1) “Why am I still here in (CDC) San Bernardino County”; (2) “Am I going
24   to a federal prison”; (3) When am I going to be transfered”; and (4) “What is
25   my release date?” Pet. at 2-3. In support of these purported grounds for relief,
26   Petitioner asserts, “I been here 18 months and I want to know what is going
27   on”; “[b]ecause my living conditions are hard and I want to be moved”; and
28   “when is my fedral time is up.” Id. Petitioner’s vague questions are not

                                               2
 1   cognizable under Section 2241. There are no allegations that Petitioner is being
 2   unlawfully detained or that his constitutional rights have been violated.
 3   Petitioner’s questions appear to be more appropriately addressed to the facility
 4   where he is currently incarcerated, not the United States District Court for the
 5   Central District of California. As such, the Petition falls far short of the
 6   minimal clarity required to proceed.
 7         Second, Petitioner has failed to provide sufficient information in order
 8   for the Court to determine whether it has jurisdiction to consider this action.
 9   “[T]he essence of habeas corpus is an attack by a person in custody upon the
10   legality of that custody, and . . . the traditional function of the writ is to secure
11   release from illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973).
12   The “core of habeas corpus” is an attack on “the fact or duration of his
13   confinement,” in which a prisoner “seeks either immediate release from that
14   confinement or the shortening of its duration.” Id. at 489. Habeas corpus is not
15   available to challenge an inmate’s conditions of confinement unless the
16   conditions impact the legality or duration of the confinement. See Ramirez v.
17   Galaza, 334 F.3d 850, 858-59 (9th Cir. 2003) (explaining that “a prisoner may
18   seek a writ of habeas corpus under 28 U.S.C. § 2241 for expungement of a
19   disciplinary finding from his record if expungement is likely to accelerate the
20   prisoner’s eligibility for parole” (citation and internal quotation marks
21   omitted)); see also Greenhill v. Lappin, 376 F. App’x 757, 757-58 (9th Cir.
22   2010) (federal prisoner’s claim that prison officials retaliated against him by
23   mishandling his legal mail not cognizable in habeas corpus).
24         Petitioner indicates that he is currently incarcerated at the Central
25   Detention Center in San Bernardino County and claims to be challenging one
26   or more sentences imposed in Case No. “10-0028M.” Pet. at 1. A review of the
27   docket in Case No. 2:10-mj-00028 reflects that on January 7, 2010, a Criminal
28   Complaint was filed against him in the Central District of California, alleging

                                               3
 1   that on or about December 12, 2009, Petitioner escaped from the custody of
 2   the United States Attorney General in violation of 18 U.S.C. § 751. United
 3   States v. Martinez, Case No. 2:10-mj-00028 (C.D. Cal.) (“Criminal Action”),
 4   Dkt. 1.2 An arrest warrant was issued the same day. Id., Dkt. 2. Nine years
 5   later, on November 15, 2019, Petitioner was arrested. Id., Dkt. 3. Petitioner
 6   made his initial appearance on November 18, 2019, at which time the
 7   Government dismissed the case and Petitioner was “ordered to be returned to
 8   facility to finish his prison term.” Id., Dkt. 4. As this case was dismissed on
 9   November 18, 2019, it is unclear what relief Petitioner is seeking on this
10   action.
11         It may be that Petitioner is challenging the underlying federal conviction
12   that resulted in his initial incarceration. Generally, challenges to the legality of
13   a federal conviction or sentence must be made under 28 U.S.C. § 2255 in the
14   sentencing court. See Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir.
15   2000) (per curiam). Based on the information reflected in the Criminal Action,
16   it appears that Petitioner was previously convicted of distribution of
17   methamphetamine in violation of 21 U.S.C. § 841 in the United States District
18   Court for the Northern District of California and sentenced to a term of 60
19   months on January 14, 2008. Criminal Action, Dkt. 1 (referencing United
20   States v. Martinez, Case No. CR-07-522 (N.D. Cal.)). However, the Court
21   does not have sufficient information to determine how much time, if any,
22   remains on that federal conviction and/or whether Petitioner also faces state
23
24   2
      Courts may take judicial notice of the existence of court filings and another court’s
25   orders. See Holder v. Holder, 305 F.3d 854, 866 (9th Cir. 2002) (taking judicial
     notice of opinion and briefs filed in another proceeding); United States ex rel.
26   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.
     1992) (courts “may take notice of proceedings in other courts, both within and
27
     without the federal judicial system, if those proceedings have a direct relation to
28   matters at issue” (citation omitted)).

                                                4
 1   criminal charges. As currently framed in the Petition, it is unclear what
 2   conviction Petitioner is challenging, whether he is in state or federal custody,
 3   and what relief he is seeking by filing a Section 2241 petition.
 4         Third, the Petition is incomplete, and Petitioner has failed to name a
 5   respondent. In particular, although Petitioner appears to have utilized the
 6   CDCA CV-27 habeas form, the face page of the Petition is missing, thus,
 7   omitting the caption page with respondent’s name. Typically, the proper
 8   respondent for a Section 2241 petition is the custodian of the institution where
 9   the petitioner is incarcerated. See 28 U.S.C. § 2242; see also Rumsfeld v.
10   Padilla, 542 U.S. 426, 435 (2004). The failure to name the correct respondent
11   destroys personal jurisdiction. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894
12   (9th Cir. 1996) (as amended); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360
13   (9th Cir. 1994) (as amended).
14         Finally, Petitioner did not pay the $5 filing fee for a federal habeas
15   petition and did not alternatively file a completed application to proceed
16   without prepayment of the filing fee (“IFP Application”) as required by 28
17   U.S.C. § 1915. The IFP Application submitted by Petitioner was not certified
18   by the authorized officer at the institution where Petitioner is incarcerated and
19   does not include a certified copy of his prisoner trust fund account statement or
20   institutional equivalent as required by 28 U.S.C. § 1915(a)(2). Absent payment
21   of the filing fee or authorization to proceed in forma pauperis, the action
22   cannot proceed.
23                                      *   *       *   *
24         Petitioner is therefore ORDERED TO SHOW CAUSE why this action
25   should not be dismissed by filing a written response by no later than thirty (30)
26   days from the date of this Order which sets forth any valid legal and/or factual
27   reasons why the Petition should not be dismissed for the foregoing
28   deficiencies.

                                                5
 1         Instead of filing a written response to the matters addressed in this
 2   Order, Petitioner may comply with this Order by filing both of the following
 3   within thirty (30) days from the date of this Order:
 4             1. A First Amended Petition that complies with 28 U.S.C. § 2241
 5                and the Habeas Rules by, among other things, naming the proper
 6                respondent and setting forth in detail every ground on which
 7                Petitioner claims he is being held unlawfully; and
 8             2. A properly prepared, certified, and supported IFP Application.
 9   The Clerk is directed to include a blank copy of the Court approved Petition
10   for Writ of Habeas Corpus by a Person in Federal Custody (28 U.S.C. § 2241)
11   form with a blank IFP Application.
12         The Court warns Petitioner that failure to timely file a compliant
13   response to this Order will result in a recommendation that this action be
14   dismissed for the reasons explained above and for failure to prosecute and
15   comply with Court orders. See Fed. R. Civ. P. 41(b).
16         IT IS SO ORDERED.
17
18   Dated: June 03, 2021
19
20                                               ______________________________
21                                               JOHN D. EARLY
                                                 United States Magistrate Judge
22
23
24
25
26
27
28
                                             6
